Citation Nr: 0218411	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
an acquired psychiatric disability to include generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran had active military service from and from 
October 1939 to June 1945.  This matter comes to the Board 
of Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO), which denied the veteran's 
application for an evaluation in excess of 30 percent for 
his acquired psychiatric disability.

By October 2001 rating decision, the RO granted a 70 
percent evaluation for the veteran's psychiatric 
disability.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  

In May 2000, this matter was remanded by the Board for 
further evidentiary development.  A review of the file 
reveals that the requested development has been completed 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The appellant received notice and assistance 
commensurate with applicable law and regulations.

2.  The veteran's psychiatric disability is manifested by 
no more than nightmares, poor sleep, intrusive thoughts, 
impulsive behavior, anxiety, social withdrawal, and panic 
attacks.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The schedular criteria for a rating in excess of 70 
percent for generalized anxiety disorder have not been 
met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim 
for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VA 
may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

On review of the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision 
on this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The 
veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and 
argument on his behalf.  Further, he and his 
representative have been notified of the evidence needed 
to establish the benefit sought, and he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.

The veteran was informed of all applicable law and 
regulations via November 1998 statement of the case, 
January 1999 supplemental statement of the case, and 
October 2001 supplemental statement of the case.  He was 
informed of the provisions of VCAA by letter dated in 
October 2001.  By June 2000 letter, the RO requested 
certain evidence from the veteran.  Additionally, the 
veteran was accorded a comprehensive psychiatric 
examination in September 2000.

The Board notes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support 
of the result in a particular case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  
VA has satisfied, as far as practicably possible, the 
notice, assistance, and other requirements of VCAA, and 
any further action would only serve to burden VA with no 
foreseeable benefits flowing to the veteran.  Id.; Soyini, 
supra.  

Factual Background 

The veteran served during World War II, and for a time, he 
was stationed in New Guinea under rather harsh conditions.  
Among other awards and decorations, he received the 
Asiatic Pacific Theater Campaign Ribbon.  

In August 1957, the RO granted him service connection for 
an anxiety disorder, and rated it 10 percent disabling.  
By July 1960 rating decision, the RO increased that 
evaluation to 30 percent.  

In August 1998, he filed a claim for an increased rating 
for his anxiety disorder.   By September 1998 rating 
decision, the RO denied his claim.  

October 1998 VA medical records reflected complaints of 
nightmares, anxiety, and sleeplessness.  

A December 1998 written statement of the veteran's 
treating psychologist indicated that he had treated the 
veteran since September 1995.  The statement reflected 
that the veteran was prescribed psychotropic medication to 
control symptoms of anxiety.  Furthermore, the veteran was 
diagnosed with generalized anxiety disorder as well as 
post-traumatic stress disorder.  Symptoms included 
nightmares three to four times per week, hypervigilance, 
anxiety, intrusive thoughts, and poor sleep.  

On September 2000 fee-basis medical examination, the 
veteran reported that his anxiety-related symptoms began 
in New Guinea in 1943-44, when he served in the infantry.  
He complained of nightmares of combat with Japanese 
occurring at least four times a month.  At times, he 
reported acting out in nightmares, and hit his girlfriend 
during his sleep.  He indicated that he himself had 
beheaded some Japanese soldiers after they had been shot.  
He attempted suicide three times in the past and reported 
severe panic attacks several times a month.  During panic 
attacks, he indicated that he had to sit or lie down.  He 
reported problems controlling his impulses and avoided 
contact with people.  At times, he stayed in his house due 
to extreme anxiety.  In 1952, he was hospitalized in a 
psychiatric hospital with severe anxiety attacks.  He 
received outpatient psychiatric treatment since that time.  
On objective examination, his hygiene was normal; he was 
alert and oriented.  He had no impairment of thought 
process or communication, and no delusions or 
hallucinations.  His behavior was appropriate, and he last 
had suicidal ideation several years previously.  His 
memory was intact, and he did not exhibit obsessive or 
ritualistic behavior; he was socially withdrawn.  The 
examiner diagnosed generalized anxiety disorder; assigned 
a global assessment of function (GAF) score of 47; and 
opined that the veteran was capable of handling his own 
finances.  

A November 2000 addendum to the foregoing report indicated 
that a GAF score of 47 was assigned due to continuous 
symptoms of suicidal thoughts and impairment of social 
functioning with social withdrawal.  The examiner further 
indicated that the veteran's generalized anxiety disorder 
was severe.  

By October 2001 rating decision, the RO increased the 
veteran's evaluation for generalized anxiety disorder to 
70 percent disabling.



Law and Regulations 

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4 (2002).  Separate rating codes identify 
the various disabilities.  Id.  Where there is a question 
as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2002), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Code 9400, generalized anxiety 
disorder is rated, as follows:

100 percent: Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  A GAF score of 41 to 50 reflects 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job)"  See Id.

A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 
(2002).  When a veteran seeks benefits and the evidence is 
in relative equipoise, the veteran prevails.  Gilbert v. 
Derwinski, 1 Vet. App.49 (1990); see also Ortiz v. 
Principi; 274 F.3d 1361 (Fed. Cir. 2001) (the benefit of 
the doubt rule applies only when the positive and negative 
evidence renders a decision too close to call).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).

Analysis

The veteran's psychiatric disability is currently 
evaluated as 70 percent disabling.  A 100 percent 
evaluation would require total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions 
of hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names 
of close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Code 9400.  

Pursuant to the September 2000 psychiatric examination 
report, the veteran's generalized anxiety disorder does 
not rise to the level of severity required for a 100 
percent disability evaluation.  He is oriented, his 
hygiene is acceptable, his memory and thought processes 
are intact, he is able to communicate clearly, and he does 
not suffer from delusions or hallucinations.  Although he 
lacks some impulse control, his behavior is generally 
appropriate, and he has not attempted suicide in many 
years.  Moreover, he is competent to handle his own 
finances, and he was last hospitalized for his psychiatric 
disability in the 1950s.  It appears from the record that 
outpatient treatment sufficed in treating his generalized 
anxiety disorder.  

The Board notes that the veteran's psychiatric disability 
is severe.  However, a 100 percent evaluation would 
require symptomatology of an even more acute nature than 
that experienced by the veteran.  

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) 
whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis on which to assign a higher 
disability rating as the veteran manifests no separate and 
distinct symptoms of generalized anxiety disorder not 
contemplated in the current 70 percent rating.  

In this case, the preponderance of the evidence weighs 
against the veteran's claim for increase.  Although the 
record reflects a severe psychiatric disability, the 
veteran's particular symptoms do not merit a 100 percent 
evaluation.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.


	(CONTINUED ON NEXT PAGE)








ORDER

An evaluation in excess of 70 percent for an acquired 
psychiatric disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

